Title: To James Madison from John Brown, 26 August 1788
From: Brown, John
To: Madison, James


Dear Sir,Pittsburgh August 26 1788.
I arrived here last evening much fatigued with my Journey. The Roads were much worse than usual occasioned by excessive rains, the Stages rather indifferent & I was so unfortunate as to have to travel the whole distance without any company except my Servant. I have no prospect of a passage from hence down the River in any short time shall therefore set out by land immediately after Breakfast for Wheeling where I expect to be able to procure a Boat. By late accounts from Muskingum we are informed that but few Indians are as yet collected & not many more expected—’tis generally believed in this place that the Treaty will not answer our expectations. I am informed by a man who came up by Water from Limestone a few days ago that a large body of Indians had lately crossed the River at the mouth of big Sandy. I conjecture they are gone to the assistance of the Cherokees against Sevire [sic]—or to make a stroke on Clinch or Powells Valley. Have not heard any thing from Kentucky since the Resolutions of Congress reached them. I am still undetermined what they ought to do in the Business I (in confidence) mentioned to you. I will thank you for your further observations upon that Subject—also (if your leisure will permit) for some remarks upon Jeffersons plan of Govt. denoting such alterations as would render it more applicable to the District of Kentucky. These might be of the greatest consequence to that Country & if sent by Post will certainly reach me.
My unexpected movement to Wheeling puts it out of my power to write to my friends in New York must therefore request you to make my excuse—shall write fully & frequently from Kentucky should I arrive there in safety—pray remember me to the President & Carrington to Irvine & Ried also to Mrs. Elsworth & M. Harman. I am Dear Sir with every sentiment of esteem & respect Your Mo. Hble Servt.
J: Brown
P. S. A man has this moment arrived here from Detroit who informs that Brant with about 300 Indians had gone from that place to the Miamia of the Lakes to meet & hold Council with difft. Tribes of Indians where they were to determine whether they would attend the Treaty at Muskingum. He is of opinion they will not. He further sais that allmost the whole of the Shawanees Warriers had set out, (as they said) to hunt in Kentucky.
